Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	The amendment/argument filed on 09/17/2021 has been entered.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Janet M. MacLeod on 01/12/2022.

4.	The application has been amended as follows: 

In the claims:

Claim 87 has been replaced with the following amended claim:

Claim 87 (Currently Amended) A multimeric polypeptide comprising: a heterodimer comprising:
a) a first polypeptide comprising, in order from N-terminus to C-terminus:
              i) a peptide epitope having a length of from 4 amino acids to 25 amino acids;
              ii) a first major histocompatibility complex (MHC) polypeptide; and
b) a second polypeptide comprising, in order from N-terminus to C-terminus:
              i) a second MHC polypeptide; and
              ii) optionally an immunoglobulin (Ig) Fc polypeptide or a non-Ig scaffold,
wherein the first and/or the second polypeptide comprises at least one immunomodulatory polypeptide,

wherein the at least one immunomodulatory polypeptide comprises an amino acid sequence having at least 95% amino acid sequence identity to the ectodomain of the PD-L1 amino acid sequence set forth in SEQ ID NO:71 or SEQ ID NO:72 
wherein the variant PD-L1 immunomodulatory polypeptide comprises an amino acid substitution selected from D49R, Y56A, Y56D, Y56R, Q66D, E72R, G120D, Y123R, K124D, K124R, R125D, L53D, L53R, and E72D, and wherein the variant PD-L1 immunomodulatory polypeptide exhibits:
a)	reduced binding affinity to a PD1 polypeptide having an amino acid sequence set forth in SEQ ID NO:56 or SEQ ID NO:57, compared to the binding affinity of the PD-L1 amino acid sequence as set forth in SEQ ID NO:1 or SEQ ID NO:2, for the PD1 polypeptide; and/or
b)	reduced binding affinity to a B7-1 polypeptide having an amino acid sequence set forth in SEQ ID NO:58 or SEQ ID NO:59, compared to the binding affinity of the PD-L1 amino acid sequence as set forth in SEQ ID NO:1 or SEQ ID NO:2, for the B7-1 polypeptide.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Claims 87-94, 96-99, 107 and 110-114 have been allowed.

7.	Claims 87-94, 96-99, 107 and 110-114 have been renumbered as claims 1-18 respectively.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642